
	
		I
		112th CONGRESS
		2d Session
		H. R. 4456
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain infants’
		  products.
	
	
		1.Certain infants’
			 products
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Image projectors
						capable of projecting images onto a ceiling or wall, the foregoing each
						imported with audio player and designed to soothe or entertain infants
						(provided for in subheading 9008.50.40)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
